Citation Nr: 0816225	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-39 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for erectile 
dysfunction.

3.  Entitlement to service connection for a kidney disorder, 
including a cyst.

4.  Entitlement to service connection for a liver lesion.

5.  Entitlement to service connection for seborrheic 
dermatitis.

6.  Entitlement to an increased evaluation for tinea barbae, 
currently evaluated as zero percent disabling.

7.  Entitlement to service connection for cardiovascular 
disease.

8.  Entitlement to service connection for colon cancer, and 
residuals thereof.

9.  Entitlement to service connection for erosive gastritis.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2004 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in 
Washington, DC.

In February 2006, he requested a formal hearing before an RO 
Decision Review Officer.  An October 2006 VA Report of 
Contact (VA Form 119) notes his withdrawal of that request.

The veteran appeared at a February 2008 Board hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing testimony is associated with the claims file.  

The veteran's hearing testimony raised the issue of 
entitlement to service connection for a chronic headache 
disorder.  This issue, however, is not currently developed or 
certified for appellate review.  Accordingly, this matter is 
referred to the RO for appropriate consideration.  

The issues of entitlement to service connection for a liver 
lesion and seborrheic dermatitis, and entitlement to an 
increased rating for tinea barbae, are addressed in the 
REMAND portion of the document below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The preponderance of the probative evidence indicates 
that hypertension is not related to an in-service disease or 
injury, or a service-connected disability.

2.  The preponderance of the probative evidence indicates 
that erectile dysfunction is not related to an in-service 
disease or injury, or a service-connected disability.

3.  The preponderance of the probative evidence indicates 
that a kidney disorder, including a kidney cyst, is not 
related to an in-service disease or injury, or a service-
connected disability.

4.  Erosive gastritis was not demonstrated in-service, and 
the preponderance of the probative evidence indicates that it 
is not related to an in-service disease or injury, or a 
service-connected disability.

5.  In February 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that he was withdrawing the issues of entitlement 
to service connection for cardiovascular disease, and colon 
cancer to include residuals thereof.




CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309(a) (2007).

2.  Erectile dysfunction was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b); 
38 C.F.R. §§ 3.102, 3.159, 3.303.

3.  Erosive gastritis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b); 
38 C.F.R. §§ 3.102, 3.159, 3.303.

4.  A kidney disorder, including a cyst, was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309(a).

5.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met with respect to the issues of 
entitlement to service connection for cardiovascular disease, 
and colon cancer to include residuals thereof.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  In a January 2004 and March 
2007 correspondence, and in a March 2006 statement of the 
case, VA notified the veteran of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain, 
and of the need to submit all pertinent evidence in his 
possession.  In a March 2007 letter, the RO reiterated the 
VCAA requirements, including notice of how disability ratings 
and effective dates are assigned in the event service 
connection is granted.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Following issuance of the March 2007 letter, the 
claims were readjudicated in an April 2007 Supplemental 
Statement of the Case.  Thus, any timing-of-notice error as 
to VCAA notice was cured.  Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a Statement of the Case or Supplemental Statement of the 
Case, is sufficient to cure a timing defect).

While the veteran did not receive full notice prior to the 
initial decision, after pertinent notice was provided, he was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, and he did in fact avail himself 
of that opportunity.  See Washington v. Nicholson, 21 Vet. 
App. 191 (2007)

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  He was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  Further, the notice provided to the veteran as 
detailed above rebuts any suggestion that he was prejudiced 
by VA's timing of the notices provided. 

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Withdrawal and Dismissal of Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204(a).  At the February 2008 
hearing the appellant withdrew the claims of entitlement to 
service connection for cardiovascular disease, and colon 
cancer, to include residuals thereof  38 C.F.R. 
§ 20.204(b)(1).  As a  result, there remain no allegations of 
errors of fact or law for appellate consideration as concerns 
those issues.   Accordingly, the Board no longer has 
jurisdiction to review the appeal of those issues and they 
are dismissed without prejudice.

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Further, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
hypertension or calculi of the kidney become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 
3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Analysis

Hypertension.  The veteran noted that his primary care 
physician, now deceased, mentioned hypertension to him a 
couple of times in the 1970s, but he never prescribed any 
specific treatment for the disease.  Transcript, p. 9.  He 
was never, however, told during his active service that he 
had hypertension, id., but he was treated on several 
occasions for severe headaches.  While no physician has ever 
suggested that headaches and hypertension are causally 
connected, the veteran stated that he believed there was such 
a connection.  Transcript, pp. 10-11.

For hypertension to be considered manifested to a compensable 
degree, the evidence must show diastolic pressure of 
predominantly 100 or more, systolic pressure of 160 or more, 
or there must be a history of diastolic pressure 
predominantly 100 or more for which continuous medication is 
required for control. See 38 C.F.R. § 4.104, Diagnostic Code 
7101.

Service medical records are negative for entries related to 
complaints, findings, or treatment for, hypertension.  
Entries of October 1967, June 1968 and May 1969 note the 
veteran's presentation and treatment for tension headaches, 
but most examiners suspected they were connected to his need 
for spectacles or a correction in his then current 
prescription.  On each occasion his blood pressure readings 
at those presentations was within normal limits for VA 
purposes.  Id.  The veteran denied any history of high blood 
pressure on his May 1969 Report Of Medical History for his 
examination at separation.  Physical examination at 
separation revealed the veteran's blood pressure to be within 
normal limits.  Moreover, a January 1971 VA report of 
examination noted the veteran's blood pressure was also 
within normal limits.

Private treatment records dating back to 1972 show isolated 
instances of a diastolic blood pressure reading of 90, but a 
physician did not diagnose hypertension.  An entry of March 
1974 notes a reading of 140/90, but it also notes 
streptomycin was prescribed earlier, though the pathology 
treated is not noted.  In April 1974, the veteran's blood 
pressure was within normal limits.  

In one occasion in April 1976 and on one occasion in December 
1977 the veteran's diastolic blood pressure reading exceeded 
90.  Hypertension was not diagnosed.

In May 1980, about eleven years postservice his blood 
pressure was 140/102, and his physician diagnosed acute 
hypertension due to an upper respiratory infection.  Three 
days later his blood pressure was 130/90, and he was still 
having residual effects of the upper respiratory infection.  

Entries of December 1993 and March 1994 noted his blood 
pressure was within normal limits.

The  veteran's private treatment records do not note a 
specific date on which his provider started active treatment 
for hypertension.  The probative evidence of record is 
convincingly clear, however, that hypertension did not 
manifest to a compensably disabling degree within one year of 
his separation from active service, or even within the years 
immediately following his separation.  Further, the evidence 
of record includes no competent evidence that the veteran's 
hypertension is causally linked to his active service in any 
manner, to include his in-service episodes of headaches.

The Board acknowledges the veteran's belief that his in-
service episodes of headaches were actually symptoms of 
hypertension, but there is no evidence that he has any 
medical training.  Lay persons may describe symptoms observed 
or experienced, but they are not qualified to render medical 
opinions as to the underlying disorder that may cause the 
symptoms, and such are entitled to no weight.  Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995).

Thus, the Board finds the evidence of record preponderates 
against the claim on both a direct and presumptive basis.  
38 C.F.R. §§ 3.303, 3.307, 3.309(a).  The benefit sought on 
appeal is denied.

Erectile dysfunction.  As was the case with his hypertension, 
the veteran noted that he was first treated by his primary 
physician for erectile dysfunction in the 1970s.  He was also 
treated for prostatitis during this period.  Transcript, pp. 
10-13.

Service medical records are negative for entries related to 
complaints, findings, or treatment for, erectile dysfunction.  
The May 1969 Report Of Medical Examination For Separation 
notes the veteran's genitourinary system was assessed as 
normal.  Private records of the veteran's primary care 
physician note his treatment for decreased libido and 
prescriptions for testosterone as early as January 1975.  
There are no comments or opinions as to etiology or any 
indication that erectile dysfunction was causally linked to 
the veteran's active service.

He was treated for prostatitis in January 1973.  As of 
February 1979, a diagnosis of chronic prostatitis is noted.  
While the veteran implied there was a connection between his 
prostatitis and erectile dysfunction, Transcript, p. 12, his 
physician noted no etiology for the prostatitis, nor is there 
an entry as to any relationship with his decreased libido.  
The representative attempted to suggest that the veteran had 
erectile problems while in Vietnam, but the appellant did not 
endorse the suggestion.  Rather, he stated he was more 
concerned with staying alive in Vietnam than with girls.  
Transcript, 13.  Still, the veteran's receipt of treatment 
for a sexually transmitted disease in October and November 
1966 makes it reasonable to infer that he did not have an 
erectile problem in Vietnam.  Further,  the entries related 
to that treatment note no involvement of the prostate.

Prostatitis and erectile dysfunction are not chronic diseases 
or disorders for which service connection on a presumptive 
basis is available.  See 38 C.F.R. § 3.309(a).  An entry of 
April 1985 notes a possible connection between the veteran's 
decreased libido and his presumed exposure to Agent Orange in 
Vietnam.  The physician did not, however, include any basis 
for that speculation.  Further, decreased libido is not among 
the diseases the Secretary has determined is associated with 
Agent Orange exposure.  See 38 C.F.R. § 3.309(e).  In sum, 
the probative evidence of record preponderates against this 
claim.  38 C.F.R. § 3.303.

Kidney disorder/cyst.  The veteran claims that he had kidney 
studies performed in 1975 and 1995.  Transcript, p. 14.  The 
Board finds no record of any entry related to his kidneys 
prior to 1995.  Service medical records are negative for any 
entries related to complaints, findings, or treatment for, 
kidney-related problems.  He presented with complaints of 
right lower quadrant pain in December 1966.  He denied sexual 
contact since having contracted a sexually transmitted 
disease in October 1966, any continuing urethral discharge, 
or burning on urination.  He did report some urinary 
frequency.  Examination was negative, as there was no 
guarding, rebound, or masses.  The examiner noted some 
tenderness in the right and left upper quadrants.  Urinalysis 
and blood count results were within normal limits.  The 
examiner determined that the veteran's sexually transmitted 
disease was still resolving and prescribed Gantrisin.  In 
light of the fact the veteran was asymptomatic and his urine 
culture was negative, the examiner noted he probably had 
resistant gonorrhea.

As noted earlier, the veteran's genitourinary system was 
assessed as normal at his examination for separation from 
active service.  Urinalysis revealed neither albumin nor 
sugar.  Further, the January 1981 VA examination report also 
noted his genitourinary system was within normal limits.  

The earliest documented medical evidence of a kidney disorder 
is a February 1995 abdominal computed tomography scan that 
noted a 7 centimeter renal cyst of the left kidney.  The 
radiologist opined it could represent a post-traumatic cyst, 
but a necrotic tumor could not be ruled out.  The report 
notes that it was discussed with the veteran's physician, but 
his treatment records reflect no entry related to it.

An October 2002 abdominal computed tomography scan also noted 
a 7 centimeter renal cyst, and that if it appeared stable 
when compared with earlier reports, no follow-up was 
necessary.  While there is some confusion which kidney was 
affected there is no competent evidence to the effect that 
any kidney cyst is causally related to the veteran's active 
service.  Indeed, there is no evidence of a current kidney 
disorder.  With regard to the first evidentiary showing, 
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  38 U.S.C.A. § 1110.  In the 
absence of proof of present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Thus, the probative evidence of record preponderates against 
the claim.  38 C.F.R. § 3.303.  The Board notes the complete 
absence of any evidence of calculi of the kidneys or bladder 
(kidney or bladder stone), let alone evidence of those 
disorders within one year of the veteran's separation from 
active service.  So, there is no basis for service connection 
on a presumptive basis.  See 38 C.F.R. § 3.309(a).  The 
benefit sought on appeal is denied.

Erosive gastritis

A review of the service medical records reveals no complaints 
or findings pertaining to erosive gastritis.  The veteran was 
treated for gastroenteritis in June 1969, however, at 
separation from active duty no gastrointestinal disorder was 
diagnosed.  

At the appellant's November 1971 VA examination no complaints 
or findings pertaining to erosive gastritis were recorded.  

In October 2002, the appellant underwent an 
esophagogastroduodenoscopy with biopsy, and following that 
examination the appellant was diagnosed with erosive 
gastritis.  

The foregoing shows that the veteran did not demonstrate 
erosive gastritis while on active duty, that the disorder was 
not clinically manifested until years after his separation 
from service, and that there is no competent evidence showing 
that the disorder is related to service.  While the appellant 
may believe that this disability is related to service, he is 
not competent to offer an opinion which requires specialized 
medical training.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim.  Hence, entitlement to 
service connection for erosive gastritis is denied.  


ORDER

Entitlement to service connection for hypertension, erectile 
dysfunction, erosive gastritis, and a kidney disorder, 
including a kidney cyst is denied.

The claims of entitlement to service connection for 
cardiovascular disease, and for colon cancer, to include 
residuals thereof are dismissed.


REMAND

A November 1969 rating decision granted service connection 
for tinea barbae with a noncompensable rating.  The September 
2004 examination report noted no active skin pathology at the 
time of the examination, but noted evidence of oily scaling 
of the nasolabial folds and scalp.  The examiner noted that 
seborrheic dermatitis involved two percent of the veteran's 
entire body, but he did not indicate the percentage of the 
exposed area affected.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7806.  Further, the diagnosis was seborrheic dermatitis 
and tinea facialis, rather than tinea barbae.

A March 2007 VA skin examination report notes the claims file 
was not available to the examiner.  The examiner noted the 
veteran was service connected for tinea barbae, but he 
diagnosed seborrheic dermatitis over the beard area.  
Although an examination report addendum notes that the RO 
later made the claims file available to the examiner, he 
still did not render an opinion as to whether the veteran's 
seborrheic dermatitis was related in any way to his service-
connected tinea barbae, nor did he comment on the percentage 
of exposed area affected.  Thus, both the 2004 and 2007 
examinations are inadequate for rating purposes, especially 
since skin conditions by their very nature tend to have 
active versus inactive stages.  See Ardison v. Brown, 
6 Vet. App. 405, 408 (1994) (VA should schedule an 
examination for a condition that has cyclical manifestations 
during an active stage of the disease to best determine its 
severity).  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
VAOPGCPREC No. 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

The veteran's private treatment records note an August 1986 
diagnosis of a systemic fungal infection of the entire body.  
VA outpatient treatment records note continuing skin symptoms 
about the veteran's face.  He is entitled to an assessment of 
all of his skin pathology, especially the degree of 
involvement of his head, face, or neck.  See, e.g., 38 C.F.R. 
§ 4.118, Diagnostic Code 7800.

Finally, postservice diagnostic tests note a lesion of the 
veteran's liver.  Although service medical records note the 
veteran's in-service treatment for infectious hepatitis, the 
RO denied the claim without affording the veteran an 
examination.  This was a failure to assist the veteran with 
his claim.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim(s) 
on appeal, as outlined by the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008); and Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In particular the 
appellant must be given precise notice of 
the specific rating criteria pertaining to 
his claims of entitlement to an increased 
rating for the skin disorder.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his liver 
disorder.  After securing the necessary 
release, the RO should obtain any related 
records not already associated with the 
claims file.  Ongoing VA medical records, 
to include records from the Washington VA 
Medical Center regarding treatment for any 
skin or liver disorder should also be 
obtained and associated with the claims 
file.  38 U.S.C.A. § 5103A(c); Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive 
possession of the agency, and must be 
obtained if the material could be 
determinative of the claim).

3.  After the above is complete, the 
veteran should be afforded a VA dermatology 
examination to determine the current 
severity of his tinea barbae.  The RO must 
endeavor to schedule the examination when 
the appellant's skin disorder is 
manifesting active symptomatology.  The  
examiner should specifically provide the 
following: 1) the percentage by which the 
appellant's skin disorder affects his 
entire body; 2) the percentage by which the 
appellant's skin disorder affects exposed 
areas; 3) the degree which the skin 
disorder manifests on the appellant's head, 
face, or neck, if any; 4) whether systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs have been required 
during the past 12-month period.  If so, 
the frequency and duration thereof; 5) 
precise measurements of manifestations of 
any skin disorder; 6) whether any scars are 
associated with underlying soft tissue 
damage; 7) whether any scars manifest 
frequent loss of covering of skin over the 
scar; 8) whether the skin disorder 
manifests scars which are elevated or 
depressed on palpation; 9) whether there is 
hypo or hyperpigmented skin and, if so, the 
measurement thereof; whether there is 
abnormal skin texture and, if so, the 
measurement thereof; 10) whether the 
appellant's skin disorder causes any 
limitation of motion of any affected part. 

The claims folder must be made available to 
the examiner for review as part of the 
examination.

The examiner is to assess all of the 
veteran's skin pathology other than the 
tinea barbae and opine whether it is at 
least as likely as not, i.e., is there a 
50-50 chance, that it is causally related 
either to the skin symptomatology noted in 
the service medical records or otherwise 
causally related to his active service, to 
include his tinea barbae.  Any opinion(s) 
rendered should be fully explained.

4.  The RO should also arrange for an 
examination by a hepatologist to determine 
whether the veteran has a current liver 
disorder and, if so, whether it is causally 
related to his active service.  The 
hepatologist is to opine whether it is at 
least as likely as not, i.e., is there a 
50-50 chance, that any diagnosed liver 
disorder is causally related to the 
veteran's in-service treatment for 
hepatitis or is otherwise causally related 
to his active service.  The reason(s) for 
any opinion rendered must be fully 
explained.

5.  The veteran is hereby notified that it 
is his responsibility to report for any VA 
examination, to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655.  In the event that the veteran does 
not report for any ordered examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  After the development requested has been 
completed, the RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND. If the report is deficient in any 
manner, the RO must implement corrective 
procedures at once.

7.  After all of the above is completed, 
readjudicate the veteran's claims in light 
of the additional evidence obtained.  
If any claim is not granted to his 
satisfaction, send him and his 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


